Citation Nr: 1008694	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for pulmonary emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) served on active duty from October 
1967 to October 1969.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a January 2006 rating decision, by the Phoenix, 
Arizona, Regional Office (RO).  

The Veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in May 2006.  
A transcript of that hearing is of record.  In February 2009, 
the Veteran testified at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO; a transcript of that 
hearing is also of record.  

In April 2009, the Board reopened the previously denied claim 
for service connection for pulmonary emphysema and remanded 
it for additional evidentiary development.  It has since been 
returned to the Board for further appellate action.  The 
Board observes that, in addition to remanding this claim, in 
April 2009, it also denied a claim for an evaluation in 
excess of 20 percent for spina bifida occulta with recurrent 
lumbar strain, for the period prior to October 31, 2007, 
which was on appeal at that time.  The Board's decision with 
respect to that claim is final.  See 38 C.F.R. § 20.1100 
(2009).  

The Board notes that the Veteran has submitted evidence 
directly to the Board, subsequent to the most recent October 
2009 supplemental statement of the case, but he did not 
include a waiver of initial consideration by the agency of 
original jurisdiction (AOJ).  However, much of that evidence 
is not pertinent to the matter before the Board; and, to the 
extent that the additional evidence is pertinent, it consists 
of duplicate copies of medical records previously obtained 
and previously considered by the AOJ.  Accordingly, the Board 
finds no reason to refer this evidence to the AOJ prior to 
addressing the matter on appeal, as such action would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  


FINDING OF FACT

Pulmonary emphysema was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Pulmonary emphysema was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Here, in pre-rating letters dated in June 2005 and August 
2005, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  Further, a 
March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the claim was readjudicated by the AOJ.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim on appeal.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records, records from the Social Security 
Administration (SSA) and the reports of VA examinations dated 
in December 2005 and July 2009.  

The Board remanded this claim in April 2009, so that the AOJ 
could provide "a VA examination to determine the nature and 
etiology of any respiratory disorder, which may currently be 
present, particularly pulmonary emphysema."  The examiner 
was instructed to review the relevant evidence in the claims 
file, conduct any tests that were deemed necessary, and 
provide an opinion as to whether "it at least as likely as 
not (50 percent or greater probability) that any current lung 
disorder, especially pulmonary emphysema, began during 
service or is causally linked to any incident of service."  
The examiner was also asked to provide a complete rationale 
for the opinion.  As will be discussed in more detail below, 
the Board's remand instructions were completed, and the 
examiner provided an opinion that "the [V]eteran has chronic 
obstructive pulmonary disease, which did not at least as 
likely as not begin in service and is not at least as likely 
as not causally linked to any incident in service."  This 
opinion directly addresses the Board's request.  Moreover, 
the examiner indicated that he reviewed the evidence, and the 
report reflects a discussion of the basis for the opinion, 
i.e., the negative x-ray findings in service and at 
discharge.  As such, the Board finds that there has been 
substantial compliance with the remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran has requested another 
remand for VA examination because of his assertion that the 
physician who performed the examination in July 2009 had a 
"negative attitude," ignored his complaints, and reached an 
arbitrary conclusion.  However, on the contrary, the July 
2009 examination report reflects a familiarity with and 
discussion of the Veteran's clinical history and complaints, 
as well as the examiner's personal examination of the 
Veteran.  The Board is satisfied that the examiner adequately 
analyzed the available data in reaching his conclusion.  The 
Board can find nothing in the report to indicate that the 
examiner held a negative attitude toward the Veteran or his 
claim, or that the examiner did not give adequate attention 
to the Veteran's account.  That the examiner's findings do 
not support the Veteran's complaints is not a reason to find 
the examination inadequate.  Accordingly, the Board rejects 
the Veteran's request that another examination be scheduled.  
See also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . 
. "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].   

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's RO and Board hearings, 
along with various statements submitted by the Veteran and 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record is 
warranted. 

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Upon review of the record, the Board concludes that service 
connection is not warranted for pulmonary emphysema. 

The service treatment reports show that the Veteran was seen 
in July 1968 with complaints of cough and sputum; he also 
complained of left anterior chest pain, pleuritis and 
tenderness in the area.  The assessment was upper respiratory 
infection.  The Veteran was seen for a follow up evaluation 
in August 1968, at which time he still had moderate to severe 
cough with little sputum; he had no shortness of breath, 
chest pain, or fever.  No pertinent diagnosis was reported.  
On the separation examination, clinical evaluation of the 
lungs and chest was normal; a chest x-ray revealed that the 
lung fields were clear.  The impression was a normal chest.  
The Veteran reported at separation that he had no history of 
shortness of breath, pain or pressure in the chest, of 
chronic cough.  

After service, an x-ray report, dated in July 1974, indicates 
that the Veteran was referred for an x-ray due to a clinical 
diagnosis of shortness of breath; the x-ray study showed 
pulmonary emphysema, with hyper-aeration and depression of 
the diaphragm.  The impression was emphysema.  

A certificate of attending physician, from Dr. Roger A. 
Schmidt, dated in August 1975, indicates that he treated the 
Veteran during the period from June 5, 1974 to June 19, 1975 
for complaints of shortness of breath, wheezing, fainting 
spells, hay fever, and over-sensitivity to fumes.  Dr. 
Schmidt noted that, in July 1974, the Veteran was seen for 
complaints of chest pain, exhaustion, and needing air.  In 
September 1974, he complained of inability to breathe at 
higher elevation; he was diagnosed with emphysema.  Dr. 
Schmidt reported a diagnosis of pulmonary emphysema.  

Thus the evidence demonstrates that the Veteran was 
discharged from service with no respiratory disability, and 
that emphysema was not diagnosed until approximately 5 years 
after discharge.  The Veteran filed his initial claim with VA 
in August 1975, asserting that scar tissue of the lungs had 
been noted on his separation physical.  In January 2005 
correspondence, the Veteran stated that he first experienced 
symptoms in 1971.  The Veteran's current assertions are 
consistent with those made regarding the 1975 claim.  In 
April 2005 ,the Veteran indicated that a physician in service 
told him that his lung disorder was due to the fine dust of 
the high-altitude desert of Arizona which was contaminated 
with spores that irritated the lungs.  The Veteran further 
indicated that he was also subjected for two years to 
extensive gas training with clearing of contaminated gas 
masks, in CBR training and its regular qualifications, which 
greatly irritated his lungs.  

At his personal hearing in May 2006, the Veteran testified 
that, at separation, he and two others were told that they 
all had the same problem with their lungs; that is, they all 
had scarred up emphysemic lungs.  This was reportedly due to 
the spores and the fine dust of the upper desert of Ft. 
Huachuca.  The Veteran indicated that he didn't seek 
treatment because he was rather busy.  The Veteran maintained 
that he has never been a smoker and he didn't like being 
around smokers.  The Veteran indicated that he was first 
diagnosed with emphysema in 1975.  

At his personal hearing in February 2009, the Veteran 
maintained that, while he was never treated in service for 
lung problems, he was diagnosed with the lung disorder in 
service prior to his separation from service.  The Veteran 
again reported that he and several others were told that they 
had scarring emphysema and it was due to valley spores of 
Valley fever and the flying dust of the upper desert.  The 
Veteran related that he did not pass his employment physical 
with Ball Corporation in Boulder; however, he has been told 
that those records have been destroyed.  

The Veteran is certainly competent to relate the onset of 
symptoms, and diagnoses that were reported to him by 
physicians.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish 
service connection.  See Barr v. Nicholson, 21. Vet. App. 303 
(2007).  

In weighing the conflicting evidence, the point in time in 
which the evidence was created is important.  Here, the 
Veteran's statement at separation that he had no history of 
shortness of breath or other lung problems was made in the 
presence of a physician in the context of a medical 
examination.  In contrast, when the Veteran thereafter 
presented his story, he was seeking VA benefits.  The Board 
is of course cognizant of possible self interest which any 
veteran has in promoting a claim for monetary benefits.  The 
Board may properly consider the personal interest a claimant 
has in his or her own case, but the Board is not free to 
ignore his assertion as to any matter upon which he is 
competent to offer an opinion.  See Pond v. West, 12 Vet. 
App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]. 

Thus, the Veteran's competence is not at issue with regard to 
his later recounting of events.  Rather, it is his 
credibility which the Board finds is lacking.  Simply put, 
the Board gives more probative weight to the normal clinical 
findings at discharge, and the Veteran's assertion that he 
had no pertinent medical history, than to his current 
assertions to the contrary, made in support of a claim for 
monetary benefits.  The Veteran's current assertion that he 
and several others were pulled aside and told that they had 
scarring of the lungs, but that their discharge would be 
delayed several months if they chose to pursue service 
connection claims is simply not credible.  

Also, regarding the normal x-ray findings at discharge, the 
Veteran has argued that the separation x-rays associated with 
the file are not the Veteran's x-rays.  However, the x-ray 
report contains the Veteran's correct name, correct social 
security number and his correct age at the time of the 
examination.  Again, this is not a credible assertion.  

Also of record is the report of a polygraph examination 
conducted in October 2006.  In that report, the Veteran 
indicated that, at the time of his separation examination in 
August 1969, he and two others were isolated and informed 
that they had failed the lungs portion of their examination; 
he was told that he had scarred emphysemic lungs due to 
contact with disease spores in the find dues of the upper 
Arizona desert of Ft. Huachuca, and the fact that they had 
all been permanently assigned to Ft. Huachuca.  The Veteran 
reported that, within one month of his separation from 
service, in October 1969, he had a pre-employment x-ray of 
the lungs for Ball Brother's Research Corporation, and it was 
pointed out that the x-ray reports showed scarring emphysema.  
It was reported that physiological responses recorded during 
the polygraph examination are not consistent with the usual 
indications of deception.  Therefore, it was the polygraph 
administrator's opinion that "the Veteran has been truthful 
when answering the relevant questions."  

VA regulations make no provision for according polygraph 
results enhanced credibility.  In essence, there is no basis 
to treat the polygraph results as anything other than a 
recitation of the Veteran's account.  As that account is at 
odds with his statements and the clinical evidence at 
discharge, the Board gives his statements, and the recent 
polygraph report less probative weight than the evidence 
contemporaneous to service.  As such, the Board concludes 
that there was no continuity of symptomatology between the 
Veteran's discharge and his initial claim for service 
connection in 1975.  The normal findings at separation and 
the denial of pertinent pathology at that time are far more 
probative than his remote statements.

Regarding the question of nexus, the Veteran was afforded a 
VA examination in July 2009.  The examiner reviewed the 
Veteran's claims file and concluded that there is no sign of 
coccidioidomycosis (Valley Fever) now, nor any scarring 
residual of such condition.  He also found that, it is not at 
least as likely as not that the Veteran has any respiratory 
condition related to his military service.  The examiner's 
conclusion was that the Veteran has chronic obstructive 
pulmonary disease, which did not at least as likely as not 
begin in service and is not at least as likely as not 
causally linked to any incident in service.  

Also of record, the report of a VA examination in December 
2005 shows the conclusion of the examiner that the Veteran 
had recurring pulmonary bronchitic symptoms with subjective 
shortness of breath, but no evidence of chronic obstructive 
airway disease by pulmonary function testing, no x-ray 
evidence of lung disease.  The examiner explained that 
previously diagnosed radiographic evidence for obstructive 
airway disease is likely a misinterpretation based on the 
Veteran's habitus.  

Also significant to this question, a November 2005 letter 
from the Veteran's private physician, Dr. H.F. indicated that 
the Veteran had findings compatible with pulmonary 
obstructive disease, and it was unclear as to the etiology of 
the condition.  Dr. H.F also noted prior chest x-rays in 
October 1967 which were negative, and an x-ray in July 1974, 
which reported pulmonary emphysema.  He stated that, given 
that the Veteran has been a nonsmoker throughout his life, it 
is possible that chemical exposure during the time period in 
question may be a contributing factor to the abnormal chest 
x-ray finding.  

Another statement from Dr. H.F. was received in February 
2009, dated in November 2008.  Military treatment records 
were reportedly provided to him.  He concluded that, given 
that the Veteran has been a nonsmoker throughout his life, it 
is possible that chemical and/or environmental exposure 
during the time period in question may be a contributing 
factor to the COPD changes found on the chest x-rays.  

The Board has considered the opinions of Dr. H.F., but finds 
them inconclusive as to nexus, and thus not probative 
evidence.  In both statements, Dr. H.F. used the word 
"possible" in describing the relationship between the 
Veteran's service and his current disability.  Medical 
evidence which merely indicates that a particular disorder 
may or may not be related to service, is too speculative in 
nature to establish such a relationship.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In essence, Dr. H.F. 
states that the Veteran's pulmonary disability may or may not 
be related to service, but he does not indicate which 
possibility is more likely.  These statements are therefore 
afforded little probative weight.  

In sum, the evidence deemed most probative and persuasive 
establishes that the Veteran had normal lungs at discharge, 
that he had no continuity of symptomatology during the 
interval between discharge and his first diagnosis in 1975, 
and that his current pulmonary disability is not related to 
service.  To the extent that he asserts that he had valley 
fever during service or a spore related disability, we find 
that such specific diagnosis is medically complex and beyond 
his level of competence.  To the extent that he reports that 
he was told he had a spore related disease, we note that 
there is no post-service evidence of active valley fever or a 
spore related disease and there is no competent evidence that 
he has residuals of a spore related disease.  As the criteria 
for service connection are not met, the claim must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for pulmonary emphysema is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


